Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 07/09/2021 has been entered. Claim 1 is amended, claim 20 is cancelled, claims 16-19 are withdrawn, and new claim 21 is added. Claims 1-19 and 21 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Ms. Arimi Yamada (Reg. No. 70156) on 08/17/2021.
The application has been amended as follows:
1. (Currently Amended) A display device comprising: 
an array substrate; 
a pixel located over the array substrate and comprising a first electrode, a second electrode, and a liquid crystal layer over the first electrode and the second electrode; 
a dimming element located over the array substrate and comprising a third electrode, the liquid crystal layer over the third electrode, and a fourth electrode over the liquid crystal layer; 
a counter substrate over the fourth electrode; 
a pair of waveplates comprising a first waveplate and a second waveplate sandwiching the array substrate and the counter substrate; and 
a pair of linear polarizing plates sandwiching the pair of waveplates, 
does not overlap with each of the first waveplate and the second waveplate in a plan view.
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
21. (Cancelled)

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1-15.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: an array substrate; a pixel located comprising a first electrode, a second electrode, and a liquid crystal layer over the first electrode and the second electrode; a dimming element comprising a third electrode, the liquid crystal layer over the third electrode, and a fourth electrode over the liquid crystal layer; a counter substrate over the fourth electrode; a pair of waveplates comprising a first waveplate and a second waveplate sandwiching the array substrate and the counter substrate; and a pair of linear polarizing plates sandwiching the pair of waveplates, wherein “the pixel is exposed from does not overlap with each of the first waveplate and the second waveplate in a plan view” in combination with the other required elements of the claim. 
Claims 2-15 are allowable due to their dependency.

Wang et al. (WO2020/140791 A1), Zha et al. (CN109001935A) and Ishida et al. (US 2016/0161664) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871